Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
 An electrostatic chuck comprising: a first ceramic coating on a surface of the ceramic body, wherein the first ceramic coating fills pores in the ceramic body; a second ceramic coating on the first ceramic coating; and a plurality of mesas on the second ceramic coating, the plurality of mesas having rounded edges as recited in claim 1.
An electrostatic chuck comprising: a first ceramic coating on a surface of the ceramic body, wherein the first ceramic coating fills pores in the ceramic body; a plurality of mesas on the first ceramic coating, the plurality of mesas having rounded edges; and a second ceramic coating that covers the first ceramic coating and the plurality of mesas as recited in claim 14.

 A circular mask comprising: the plurality of through holes having an aspect ratio of approximately 1:2 to approximately 2:1, wherein at least one hole of the plurality of through holes comprises a flared top end and a flared bottom end, wherein the flared top end is to funnel particles through the at least one hole onto an electrostatic chuck to form a mesa on the electrostatic chuck, wherein the flared bottom end prevents the mesa from contacting the mask as recited in claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836